IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 63 MM 2022
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 MIGUEL ANGEL RODRIGUEZ,                        :
                                                :
                     Petitioner                 :

                                        ORDER



PER CURIAM

      AND NOW, this 17th day of October, 2022, in consideration of the “Application to

Proceed Pro Se,” this matter is REMANDED to the Court of Common Pleas of

Northampton County to determine whether Attorney Illon R. Fish should be relieved as

Petitioner’s counsel. See Pa.R.Crim.P. 120, Comment (providing that counsel’s duty to

represent a defendant continues until a court grants counsel leave to withdraw).

      The Court of Common Pleas of Northampton County is ORDERED to enter its

order on remand within 90 days and to inform this Court promptly of its determination.